                  Case 18-18170-LMI     Doc 52    Filed 10/27/18     Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
In re:                                          Chapter 7 Proceeding

Justin J Garcia                                            Case No. 18-18170-LMI
Pamela Adriana Garcia

     Debtors.
_______________________________________/

                   TRUSTEE'S PROPOSED NOTICE OF ABANDONMENT

TO:      ALL CREDITORS AND INTERESTED PARTIES ENUMERATED ON THE
         LIST ATTACHED TO THE ORIGINAL NOTICE ON FILE WITH THE COURT.

NOTICE IS HEREBY GIVEN THAT:

         MARIA M. YIP, Trustee in Bankruptcy herein, pursuant to 11 U.S.C. § 554(a) intends
to abandon the following property due to either no real value to the estate, claimed exempt by the
Debtor(s), or liens and encumbrances exceed the value thereof:


1. 7968 SW 105 Place Miami, FL 33173
2. 2018 Audi A4
3. 2018 Audi A5
4. 380 Beretta pistol
5. Karibbean Life, Inc.
6. Koko & Palenki, Inc.
7. Koko & Palenki Retail, Inc.
8. Style House LLC
9. Storage Unit containing shopping bags, register receipts and some store furniture and racks
belonging to Koko & Palenki, Inc. and Koko & Palenki Retail, Inc. 4555 SW 72nd Ave. Miami,
FL 33155



         Any parties objecting to this abandonment must file a written objection with the Clerk
of the Bankruptcy Court, C. Clyde Atkins U.S. Courthouse, 301 N. Miami Ave, Suite 150,
Miami, Florida 33128, with a copy to the undersigned Trustee in Bankruptcy. Pursuant to
Bankruptcy Rule 6007, the proposed abandonment will be deemed approved without necessity
of a hearing or order, if no objection is filed and served within 14 days after the date of service
of this notice.
               Case 18-18170-LMI         Doc 52       Filed 10/27/18   Page 2 of 10



       I HEREBY CERTIFY that a true and correct copy of the Trustee’s Proposed Notice of
Abandonment was served on those parties enumerated on the attached service list via regular
mail and to those parties listed with the Court to receive notices via electronically.

Dated: October 27, 2018                        By: /S/ Maria M. Yip, Trustee
                                                    Maria M. Yip, Trustee
                                                    2 S. Biscayne Blvd, Suite 2690
                                                    Miami, FL 33131
                                                    (T) (305) 908-1862 / (F) (786) 800-3903
                                                    Email: myip@yipcpa.com




                                                  2
Label Matrix for local noticing Case 18-18170-LMI
                                            ContinentalDoc   52 BankFiled 10/27/18
                                                        National                     PageADT
                                                                                          3 of 10
113C-1                                      1801 SW 1 Street                             POB 371967
Case 18-18170-LMI                           Miami, FL 33135-1995                         Pittsburgh, PA 15250-7967
Southern District of Florida
Miami
Sat Oct 27 09:44:54 EDT 2018
ALSCO                                       AMEX                                         AMEX/DSNB
2631 NW 17th Lane                           P.O. Box 297871                              PO Box 8218
Pompano Beach, FL 33064-1539                Ft. Lauderdale, FL 33329-7871                Mason, OH 45040-8218



AUM Couture                                  Aaronson Schantz Beiley P.A.                Aflac
40 Norman PL                                 Miami Tower                                 1932 Wynnton Road
Tenafly, NJ 07670-2522                       100 SE 2nd Street, 27th Floor               Columbus, GA 31999-0002
                                             Miami, FL 33131-2122


Alexandre Birman                             Alexis Barbara, LLC                         Allied Paper Company
Hilldun Corporation                          4550 SE 75 Ave                              13741 SW 147 Avenue
225 West 35th Street                         Miami, FL 33155                             Miami, FL 33196-2884
10th Floor
New York, NY 10001-1904

Altus GTS Inc.                               Amanda Uprichard                            American Express
2400 Veterans Memorial Blvd., Ste. 300       225 West 35th Street                        PO Box 981537
Kenner, LA 70062-8725                        New York, NY 10001-1904                     El Paso, TX 79998-1537



Amorium, LLC                                 Analili                                     Andrew Stevens Collections, Inc.
381 Park Avenue, Suite 820                   13011 SW 132 St.                            Attn: Steven Antebei
New York, NY 10016-8822                      Miami, FL 33186-7197                        417 NE 2nd Ave.
                                                                                         Hallandale, FL 33009-4215


Arzz International Inc.                      Ash Highline United LLC                     Atina Cristina
225 West 35th Street                         980 Washington Street, Suite 216            13011 SW 132 St.
10th Floor                                   Dedham, MA 02026-6797                       Miami, FL 33186-7197
New York, NY 10001-1904


Atmosphere Diffusion                         Atmosphere Diffusion USA, LLC               B-Low the Belt
17025 W Dixie Highway                        17025 West Dixie Highway                    7625 Hayvenhurst Ave.
North Miami Beach, FL 33160-3764             North Miami Beach, FL 33160-3764            Unit 23
                                                                                         Van Nuys, CA 91406-1702


BMW Financial Services                       Balboa Capital Corporation                  Banana Republic/GECRB
5550 Britton PkWY                            575 Anton Blvd. 12th Floor                  POB 960017
OI #2071996                                  Costa Mesa, CA 92626-7169                   Orlando, FL 32896-0017
Hilliard, OH 43026-7456


Bank of America                              (p)BANK OF AMERICA                          Bank of America, N.A.
P.O. Box 53132                               PO BOX 982238                               P O Box 982284
Phoenix, AZ 85072-3132                       EL PASO TX 79998-2238                       El Paso, TX 79998-2284
Barclays Bank Delaware            Case 18-18170-LMI      Doc
                                              Barclays Bank    52 Filed 10/27/18
                                                            Deleware               PageBariano
                                                                                        4 of 10- Showroom Five21
PO Box 8803                                     PO Box 8803                              127 E. 9th Street, Suite 600
Wilmington, DE 19899-8803                       Wilmington, DE 19899-8803                Los Angeles, CA 90015-1736



Bloomingdales                                   Blue Sky - Surrii                        Brickell City Centre Retail, LLC
PO Box 8218                                     45 West 28th Street                      Attn: Emily Rosas
Mason, OH 45040-8218                            New York, NY 10001-4240                  799 Brickell Plaza
                                                                                         Room 101
                                                                                         Miami, FL 33131-2808

Burr Forman, LLP                                CHRLDR                                   CNS Services Corp.
200 South Orange Ave                            Caleb Westbay Showroom                   777 E. 10th Street #411
Suite 800                                       860 S. Los Angeles Street #308           Los Angeles, CA 90021-2251
Orlando, FL 32801-6404                          Los Angeles, CA 90014-3313


Caleres, Inc. - Brown Shoes                     Capiccio, LLC dba Kanna                  Capital Business - Australian
PO Box 281777                                   505 Sawgrass Corporate Parkway           PO Box 100895
Atlanta, GA 30384-4174                          Fort Lauderdale, FL 33325-6259           Atlanta, GA 30384-0895



Capital One                                     Capital One/Neiman Marcus                Carrano - PGF Footwear
P.O. Box 30281                                  PO Box 30253                             PGF Corporation
Salt Lake City, UT 84130-0281                   Salt Lake City, UT 84130-0253            12235 SW 128 Street
                                                                                         Ste. 208
                                                                                         Miami, FL 33186-6111

Casadei USA Inc.                                Chainson Footwear, Inc.                  Charles David
130 W. 57th Street                              Attn: A/R Dept./ Collections             Rosenthal & Rosenthal, Inc.
Suite 8B                                        301 North Rice Avenue                    PO Box 88926
New York, NY 10019-3311                         Oxnard, CA 93030-7935                    Chicago, IL 60695-1926


Chase                                           Chase Card                               Chase MTG
P.O. 15836                                      PO Box 15298                             PO Box 24696
Wilmington, DE 19886-5836                       Wilmington, DE 19850-5298                Columbus, OH 43224-0696



CitiJewels, Inc,                                Citibank, NA                             Citicards CBNA
385 5th Avenue, Ste. 1502                       PO Box 13337                             P.O. Box 9001037
New York, NY 10016-3313                         Philadelphia, PA 19101-3337              Louisville, KY 40290-1037



City National Bank                              Clearview Building Services              Comcast
25 West Flagler Street                          6440 SW 42 Street                        P.O. Box 530098
Miami, FL 33130-1785                            Fort Lauderdale, FL 33314-3322           Atlanta, GA 30353-0098



Commando, LLC                                   Continental Bank                         Continental National Bank
472 Meadowland Drive                            1801 SW 1 Street                         1801 SW 1st Street
Unit 10                                         Miami, FL 33135-1995                     Miami, FL 33135-1995
South Burlington, VT 05403-4468
Coolway Fashion Major Brands     Case 18-18170-LMI      Doc 52Advisors,
                                             Corporate Insurance  FiledLLC
                                                                        10/27/18          PageDEX
                                                                                               5 of  10
                                                                                                  Imaging
8581 Higuera Street                            Mark Schwartz                                   5109 W Lemon Street
Culver City, CA 90232-2535                     1401 E. Broward Blvd., Suite 103                Tampa, FL 33609-1105
                                               Fort Lauderdale, FL 33301-2100


DVF Studio LLC                                 Davis & Jones, LLC                              (p)DELL FINANCIAL SERVICES
Rosenthal & Rosenthal, Inc.                    209 West 2nd Street, Ste. 322                   P O BOX 81577
PO Box 88926                                   Fort Worth, TX 76102-3021                       AUSTIN TX 78708-1577
Chicago, IL 60695-1926


EXPO/CBNA                                      Elan International                              Eliya Inc.
PO Box 6497                                    15885 NW 13th Ave.                              1029 Rd. Ste. 3B
Sioux Falls, SD 57117-6497                     Miami, FL 33169-5735                            Teaneck, NJ 07666



Expo/CBNA                                      FPL                                             Federal Express
CCS Gray Ops Center                            General Mail Facility                           P.O. Box 1140
PO Box 6497                                    Miami, FL 33188-0001                            Dept. A
Sioux Falls, SD 57117-6497                                                                     Memphis, TN 38101


Feel the Peace                                 Fidelity Payment Services                       Firestone
Abrams, Davis & Keller, Inc.                   442 S 5th St.                                   PO Box 81307
1201 Sussex Turnpike                           Brooklyn, NY 11211-7424                         BK 14
Randolph, NJ 07869-2974                                                                        Cleveland, OH 44181-0307


Flagstar Bank                                  Furla USA                                       General Growth Properties
5151 Corporate Drive                           432 Park Ave. South - 14th Floor                110 N. Wacker
Troy, MI 48098-2639                            New York, NY 10016-8013                         Chicago, IL 60606-1511



Goodman Factors - Project Social T             Great American Financial Services               GreatAmerica Financial Services Corporat
3010 LBJ Freeway, Suite 140                    PO Box 660831                                   625 First Street S.E., Suite 800
Dallas, TX 75234-2739                          Dallas, TX 75266-0831                           Cedar Rapids, IA 52401-2031



Grendene USA Inc.                              H Starlet LLC Dba Young Fabulous & Broke        Hana Feel the Piece
2481 Principal Row, Suite 300                  3447 South Main Street                          Hana Financial
Orlando, FL 32837-8805                         Los Angeles, CA 90007-4413                      Dept 24406
                                                                                               Pasadena, CA 91185-0001


Hawaiian Airlines                              Holland & Knight LLP                            Hospitality Purchasing LLC
Card Services                                  100 North Tampa Street                          3981-A SW 30th Ave.
PO Box 13337                                   Suite 4100                                      Fort Lauderdale, FL 33312
Philadelphia, PA 19101-3337                    Tampa, FL 33602-3644


Ilhavela Holdings                              Indo Link Corp.                                 Inge Christopher - Whiting & Davis
dba Melissa Shoes                              c/o Sprechman & Fisher, P.A.                    1281 Anderson Drive
520 West 27th Street, Ste. 601                 2775 Sunny Isles Blvd., Ste. 100                Suite A-C
New York, NY 10001-5549                        North Miami Beach, FL 33160-4078                San Rafael, CA 94901-5368
Instant Sign of South Florida    Case 18-18170-LMI
                                             Ipanema Inc.Doc
                                                          DBA 52     Filed 10/27/18
                                                              Klub Nico               PageIsa
                                                                                           6 of  10
                                                                                              Tapia
4679 SW 72nd Ave.                               783 Rio Del Mar Blvd. #33                  156 West 56th Street, Suite 1200
Miami, FL 33155-4540                            Aptos, CA 95003-4700                       New York, NY 10019-3877



JAYA Apparel Group                              JOIA Handbags, Inc.                        JSL Studio Int’l LLC
PO Box 1036                                     710 E Pico Blvd.                           225 W 35th Street
Charlotte, NC 28201-1036                        Suite 201                                  10th Floor
                                                Los Angeles, CA 90021-2182                 New York, NY 10001-1904


Jeffrey Campbell                                Jetstream Federal Credit Union             Jewels By Dunn
PO Box 1036                                     Florida FAA FCU                            Taryn Aronson
Charlotte, NC 28201-1036                        1200 NW 78th Avenue                        1000 West Avenue
                                                Doral, FL 33126-1835                       Apt. 1204
                                                                                           Miami Beach, FL 33139-4727

Jiva Active                                     Joy & Mario                                KB Shoes
713 Commerce Way Suite 36                       J&M Footwear                               8421 5th Avenue
Jupiter, FL 33458-5855                          1121 E. Rush St.                           Brooklyn, NY 11209-4709
                                                Suite B
                                                South El Monte, CA 91733

KPRS Hawaii                                     Kai Lani                                   Kapolei Hawaii Property Company, LLC
3465 Waialae Ave.                               7328 Red Road                              Attention: James D. Palermo, Esq.
Suite 395                                       Miami, FL 33143-5312                       15436 N Florida Ave.
Honolulu, HI 96816-2668                                                                    Suite 200
                                                                                           Tampa, FL 33613-1226

Kapolei Hawaii Property Company, LLC            Karibbean Life, Inc.                       Karina Grimaldi
c/o DeBartolo Development, LLC                  7105 SW 47 Street                          Zaccaro Grimaldi
841 Bishop Street                               Suite 408                                  dba Karina Grimaldi
Suite 1070                                      Miami, FL 33155-4632                       6900 NE 4th CT
Honolulu, HI 96813-3915                                                                    Miami, FL 33138-5606

Kay Jewelers                                    Keter Environmental Services, Inc.         Koko & Palenki Inc.
375 Ghent Rd.                                   PO Box 417468                              7105 SW 47 Street
Akron, OH 44333-4600                            Boston, MA 02241-7468                      Suite 408
                                                                                           Miami, FL 33155-4632


Koko & Palenki Retail Inc.                      La Perez Shoes                             Laidback London
7105 SW 47 Street                               1111 SW 8th St. #201                       Webhelp Logbox USA Inc.
Suite 408                                       Miami, FL 33130-3639                       1412 Broadway, Suite 2310
Miami, FL 33155-4632                                                                       New York, NY 10018-9236


Lani Lau Hawaii - Michelle Designs              Levante USA                                Lola Cruz USA, Inc.
2200 Kamehameha Hwy                             1227 West Saint Georges Ave.               Webhelp Logbox USA Inc.
Suite 108                                       Linden, NJ 07036-6117                      1412 Broadway, Suite 2310
Honolulu, HI 96819-2356                                                                    New York, NY 10018-9236


Loomis                                          Louise ET Cie                              Lust for Life Footwear LLC
Dept 0757                                       CIT Group - Louise ET Cie                  1086 Rd. Ste 3D
PO Box 120001                                   Commercial Services                        Teaneck, NJ 07666
Dallas, TX 75312-0001                           PO Box 1036
                                                Charlotte, NC 28201-1036
Luxottica USA, LLC                 Case 18-18170-LMI
                                               Macys     Doc 52          Filed 10/27/18   PageMacys/DSNB
                                                                                               7 of 10
PO Box 550                                     POB 183083                                      PO Box 8218
Port Washington, NY 11050-0145                 Columbus, OH 43218-3083                         Mason, OH 45040-8218



Max Cohen                                      McKenna, McCausland & Murphy, PA                Melody Inc.
7600 Red Road                                  3020 NE 32 Ave., Suite 304                      PO Box 522170
Suite 334                                      Fort Lauderdale, FL 33308-7204                  Miami, FL 33152-2170
Miami, FL 33143-5430


Mercedes Benz Financial Services               Miami Fire and Rescue                           Miami Leather Co.
PO Box 961                                     9300 NW 45 St.                                  4334 SW 73rd Ave.
Roanoke, TX 76262-0961                         Miami, FL 33178                                 Miami, FL 33155-4552



Milberg - Chaser                               Milberg - Haute Queen, LLC                      Milberg - Kendall + Kylie Shoes
Milberg Factors of CA, Inc.                    Milberg Factors of California, Inc.             Milberg Factors, Inc.
99 Park Avenue                                 99 Park Avenue                                  c/o MFKK, LLC
New York, NY 10016-1589                        New York, NY 10016-1589                         99 Park Ave.
                                                                                               New York, NY 10016-1589

Milberg Factors Inc.                           Mood Media                                      Mystique, Inc.
99 Park Avenue                                 PO Box 602777                                   2601 S. Santa Fe Ave.
New York, NY 10016-1589                        Charlotte, NC 28260-2777                        Los Angeles, CA 90058-1117



Nationstar Bank                                Office of the US Trustee                        Onward Luxury Group, Inc. - See by Chloe
a/k/a Mr. Cooper                               51 S.W. 1st Ave.                                545 West 25th Street, 4th floor
8950 Cypress Waters Blvd.                      Suite 1204                                      New York, NY 10001-5501
Coppell, TX 75019-4620                         Miami, FL 33130-1614


POSSE CO                                       Parker Lifestyle, LLC                           Pedro Garcia
510 West 52nd Street                           PO Box 786140                                   CD Network
Suite 12G                                      Philadelphia, PA 19178-6140                     537 W 25th St., 4th Floor
New York, NY 10019-5295                                                                        New York, NY 10001-5711


Petersyn = Vogue Too                           Pink Stich                                      Pitney Bowes
265 W 37th Street, 14th Floor                  c/o Hilldun Corporation                         3001 Summer street
New York, NY 10018-5714                        225 W 35th Street                               Stamford, CT 06926-0001
                                               New York, NY 10001-1904


Porsche Financial SE                           Prime Business Credit Inc.                      REC Solution
1 Porsche Drive                                PO Box 741084                                   PO Box 699
Atlanta, GA 30354-1654                         Los Angeles, CA 90074-1084                      Natchez, MS 39121-0699



Rails International, LLC                       Realtor.com                                     Rebecca Minkoff
225 West 35th Street                           3315 Scott Blvd.                                16 West 22nd Street
New York, NY 10001-1904                        Santa Clara, CA 95054-3139                      New York, NY 10010-5969
Rosenthal - Rebecca Minkoff        Case 18-18170-LMI
                                               Rosenthal -Doc   52 Filed
                                                           Sen Partners, LLC 10/27/18    PageSDG
                                                                                              8 of  10 Assoc., Inc.
                                                                                                 Dadeland
1370 Broadway 3rd Floor                           PO Box 88926                                PO Box 644076
New York, NY 10018-7302                           Chicago, IL 60695-1926                      Pittsburgh, PA 15264-4076



SP Parking                                        SYNC/Banana Republic                        SYNCB/Gap
4440 Ponce De Leon                                PO Box 965036                               PO Box 965036
Miami, FL 33146-1824                              Orlando, FL 32896-5036                      Orlando, FL 32896-5036



Sallyport Commercial Finance LLC                  Schutz                                      Sergios Printing
14100 SW FWY Suite 210                            Alexandre Birman                            14265 SW 140 Street
Sugar Land, TX 77478-3481                         Hilldun Corporation                         Miami, FL 33186-6760
                                                  10th Floor
                                                  New York, NY 10001

Shahida Parides LLC                               Shops at Merrick Park                       Show Me Your Mumu
4500 East Speedway Blvd. #13                      GGP                                         2420 E. 8th Street
Tucson, AZ 85712-5305                             246 Altara Avenue                           Los Angeles, CA 90021-1734
                                                  Suite 1406
                                                  Coral Gables, FL 33146-1456

Simon Property Group                              Small Business Administration               Sondra Roberts
225 West Washington Street                        PO Box 740192                               3 Empire Blvd.
Indianapolis, IN 46204-3438                       Atlanta, GA 30374-0192                      South Hackensack, NJ 07606-1806



Sonn & Mittelman, PA                              Specialized Loan Services                   Sprechman & Fisher, P.A.
2999 NE 191 Street                                8742 Lucent Blvd. Ste. 300                  2775 Sunny Isles Blvd., Ste 100
Suite 409                                         Littleton, CO 80129-2386                    North Miami Beach, FL 33160-4078
Miami, FL 33180-3116


State Farm Financial Srvs                         Sterling National Bank                      Stuart Weitzman
3 State Farm Plaza, N-3                           Factoring and Trade Finance Division        2400 E Commercial Blvd.
Bloomington, IL 61791-0002                        PO Box 75359                                Suite 506
                                                  Kanna Shoes                                 Fort Lauderdale, FL 33308-4048
                                                  Chicago, IL 60675-5359

Stuart Weitzman, LLC                              StyleLine Studios, LLC                      Sundays
PO Box 742466                                     27 West 24 Street, Suite 800                CIT Group Commercial Service, Inc.
Atlanta, GA 30374-2466                            New York, NY 10010-3261                     PO Box 1036
                                                                                              Charlotte, NC 28201-1036


Suntrust Bank                                     Suntrust Bank, NA                           THD/CBNA
211 Perimeter Center Parkway                      303 Peachtree Street, NE                    PO Box 6497
Suite 100                                         Suite 3600                                  Sioux Falls, SD 57117-6497
Atlanta, GA 30346-1305                            Atlanta, GA 30308-3225


Terez                                             Terez                                       The Brooder, LLC
555 Eighth Ave.                                   PO Box 1036                                 The White Brand
Fl 3                                              c/o Crestmark                               3250 NE 1st Ave. #705
New York, NY 10018-4308                           Charlotte, NC 28201-1036                    Miami, FL 33137-4092
The CIT Grou                     Case 18-18170-LMI      Doc 52 Filed
                                             The CIT Group/Commercial       10/27/18
                                                                      Services, Inc.   PageThe
                                                                                            9 of
                                                                                               Drew10
                                                                                                    Phillips Corp.
Commercial Services, Inc.                       PO Box 1036                                  dba J Cooper, Drew
PO BOX 1036                                     c/o Merchant                                 231 West 39th Street, #412
c/o Crestmark                                   Charlotte, NC 28201-1036                     New York, NY 10018-1070
Charlotte, NC 28201-1036

Tiana Designs                                   Titan Industries, Inc.                       Tory Burch Shoes, LLC
1500 Hudson Street, Suite 11 E                  Milberg Factors, Inc.                        PO Box 360646
Hoboken, NJ 07030-5590                          Badgley Mischka Footwear                     Pittsburgh, PA 15251-6600
                                                99 Park Ave.
                                                New York, NY 10016-1589

Total Bank                                      Turnberry Associates                         Tyco Integrated Security
2720 Coral Way                                  19501 Biscayne Boulevard, Suite 400          10405 Crosspoint Blvd.
Miami, FL 33145-3202                            Miami, FL 33180-2337                         Indianapolis, IN 46256-3323



Tyco Integrated Security, LLC                   UPS                                          US Bank
Lockbox 223670                                  P.O. Box 7247-0244                           PO Box 3447
Pittsburgh, PA 15251-2670                       Philadelphia, PA 19170-0001                  Oshkosh, WI 54903-3447



United States Department of Treasury            Universale CD CBNA                           Vicini America, Inc. - Giuseppe Zanotti
1500 Pennsylvania Ave. NW                       PO Box 6241                                  730 Fifth Avenue, 18th Floor
Washington, D.C. 20220-0002                     Sioux Falls, SD 57117-6241                   New York, NY 10019-4105



Village of Merrick Park                         Vion Holdings LLC                            (p)VOLKSWAGEN CREDIT UNION
SDS-12-3090                                     101 Crossways Park Dr. W                     1401 FRANKLIN BLVD
PO Box 86                                       Woodbury, NY 11797-2020                      LIBERTYVILLE IL 60048-4460
Minneapolis, MN 55486-0086


Volkswagen Credit                               Wells Fargo - Michael Kors                   Wells Fargo Financial
POB 17497                                       100 Park Avenue, 3rd Floor                   CSCL Dispute Team
Baltimore, MD 21297-1497                        New York, NY 10017-5562                      MAC N8235-04M, PO Box 14517
                                                                                             Des Moines, IA 50306-3517


Yosi Samra                                      Yosi Samra                                   Zales/CBNA
530 7TH Avenue, M1                              Sally Port Comm.                             PO Box 6497
New York, NY 10018-4855                         Finance, LLC                                 Sioux Falls, SD 57117-6497
                                                14100 SW Fwy., Suite 210
                                                Sugarland, TX 77478-3481

Zenith Insurance Company                        Zwicker & Associates, P.C                    lasperezshoes.com LLC
21255 Caliga Street                             700 W. Hillsboro Blvd.                       c/o Anne R. Grupp
Woodland Hills, CA 91367-5021                   Building 2, Suite 201                        1418 Carne Road
                                                Deerfield Beach, FL 33441-1616               Suite 200
                                                                                             Ojai, CA 93023-9613

Jessika A Graham                                Joel L Tabas Esq                             Justin J Garcia
25 SE 2nd Avenue                                25 SE 2nd Avenue                             7968 SW 105 PL
Suite 248                                       Suite 248                                    Miami, FL 33173-2937
Miami, FL 33131-1508                            Miami, FL 33131-1508
Maria Yip                       Case 18-18170-LMI      Doc 52
                                             Martin Claire                 Filed 10/27/18         Page Pamela
                                                                                                       10 ofAdriana
                                                                                                              10 Garcia
2 S. Biscayne Blvd #2690                             1835 E Hallandale Beach Blvd                         7968 SW 105 PL
Miami, FL 33131-1815                                 Hallandale Beach, FL 33009-4619                      Miami, FL 33173-2937




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                      Dell Financial Services                              Volkswagen Credit
PO Box 982238                                        Mail Stop PS2DF-23                                   PO Box 3
El Paso, TX 79998-2238                               One Dell Way                                         Hillsboro, OR 97123
                                                     Round Rock, TX 78682




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Miami                                             (d)Capital One                                       (d)Grendene USA, Inc.
                                                     POB 30281                                            2481 Principal Row
                                                     Salt Lake City, UT 84130-0281                        Suite 300
                                                                                                          Orlando, FL 32837-8805


End of Label Matrix
Mailable recipients   212
Bypassed recipients     3
Total                 215
